Citation Nr: 0317045	
Decision Date: 07/22/03    Archive Date: 07/31/03

DOCKET NO.  95-06 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 
10 percent for low back disorder with spondylolisthesis and 
spondylolysis.

2.  Entitlement to a total rating for compensation based upon 
individual unemployability.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from June 1994 and May 1995 rating decisions 
of the Los Angeles, California, Department of Veterans 
Affairs (VA) Regional Office (RO).  In the June 1994 rating 
decision, the RO effectuated the Board's grant of service 
connection for a low back disorder and assigned a 10 percent 
evaluation, effective August 27, 1991.  In the May 1995 
rating decision, the RO, in pertinent part, denied a total 
rating for compensation based upon individual 
unemployability.

This case was previously remanded in June 1997 and again in 
April 2000 for additional development and adjudicative 
action.  The case has been returned to the Board for further 
appellate review.

In March 1997, the veteran testified at a personal hearing 
before a Veterans Law Judge sitting in Los Angeles, 
California.  A transcript of that hearing has been associated 
with the claims file.  That Veterans Law Judge is no longer 
employed with the Board.  In May 2003, the Board informed the 
veteran of this and provided him with an opportunity to have 
another hearing.  In June 2003, the veteran indicated that he 
did not wish to appear for another hearing.  Thus, the Board 
finds that there is no Board hearing request pending at this 
time.

FINDINGS OF FACT

1.  The record reflects that the veteran was scheduled for VA 
examinations in connection with his claims in June 1999, July 
2000, and January 2003.  The veteran failed to appear to all 
of these examinations.

2.  In September 2000 and February 2003 supplemental 
statements of the case, the RO informed the veteran that he 
had failed to appear for VA examinations and indicated that 
he could establish good cause for failing to report to the 
examinations.  

3.  There is no evidence of record of "good cause" which 
would excuse the veteran's failure to report for the 
scheduled examinations in June 1999, July 2000, and January 
2003.

4.  The evidence of record is inadequate to evaluate the 
service-connected disability of low back disorder with 
spondylolisthesis and spondylolysis.

CONCLUSIONS OF LAW

1.  Low back disorder with spondylolisthesis and 
spondylolysis is no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).

2.  The claim for entitlement to a total rating for 
compensation based upon individual unemployability is denied 
due to failure to report, without good cause, for VA 
compensation examinations.  38 C.F.R. § 3.655(b) (2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section four of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  

The final rule implementing the VCAA was published on August 
29, 2001, see 66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001), 
and is codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2002).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the information necessary to substantiate his 
claims by means of the discussions in the June 1994 and May 
1995 rating decisions and the January 1995 and August 1995 
statements of the case.  As to the claim for an increased 
evaluation for the lumbar spine disorder, in the June 1994 
rating decision, the RO stated that the veteran's limitation 
of motion of the lumbar spine was not moderate and thus did 
not warrant any more than a 10 percent evaluation.  In the 
January 1995 statement of the case, the veteran was provided 
with the pertinent regulations that applied to his claim for 
an increased evaluation.  Specifically, the RO provided him 
with the criteria under Diagnostic Codes 5292 and 5295, which 
showed what symptomatology was needed for evaluations of 
20 percent and 40 percent for limitation of motion of the 
lumbar spine and for lumbosacral strain.  

As to the claim for individual unemployability, in the May 
1995 rating decision, the RO explained that a total 
disability would be considered to exist when there was an 
impairment of mind or body which was sufficient to make it 
impossible for the average person to follow substantially 
gainful employment.  The RO further stated that a total 
disability rating for compensation would be assigned when the 
combined evaluation was less than total (100 percent) when 
the disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  In the August 
1995 statement of the case, the RO provided the veteran with 
the regulations that pertained to the claim for individual 
unemployability.  Based on the above, the Board finds that VA 
has no outstanding duty to inform him that any additional 
information or evidence is needed. 

Second, VA must inform the veteran of which information and 
evidence he was to provide to VA and which information and 
evidence VA would attempt to obtain on his behalf.  In a 
December 2002 letter, the RO told the veteran that VA must 
make reasonable attempts to help him get evidence necessary 
to support his claims, such as medical records, employment 
records from other federal agencies.  The RO stated that the 
veteran must provide them with enough information for VA to 
obtain these records.  The RO added that it was still the 
veteran's responsibility to make sure that these records are 
received by VA.  Additionally, the RO asked the veteran to 
tell it about any additional information or evidence that he 
wanted VA to obtain and to complete release forms for any 
non-VA doctor or hospital where he had been treated.  The RO 
noted that it did not need release forms for treatment 
received at a VA clinic or hospital.  Further, in the 
February 2003 supplemental statement of the case, the RO 
provided the veteran with the provisions of 38 C.F.R. 
§ 3.159, which informed the veteran that VA was responsible 
for obtaining medical records held by any federal department 
or agency that the veteran identified.  

Third, VA must make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2002).  Here, the RO obtained the veteran's VA treatment 
records at the Loma Linda and Long Beach medical facilities.  
Following the RO's sending the veteran the December 2002 
letter, wherein it informed the veteran of the duty to assist 
him in obtaining information and evidence, the veteran 
submitted a statement in January 2003, stating that he did 
not have any further evidence or information to submit in 
regards to his appeal.  Thus, the veteran has not alleged 
that there exists any records that VA has not obtained.

As to VA's duty to provide the veteran with an examination, 
the Board finds that VA is no longer under a duty to provide 
the veteran with an examination pertaining to his claims.  As 
will be explained in detail below, the veteran has 
essentially refused to undergo a VA examination and when 
informed of his failure to report to the examination, he has 
not attempted to bring forth evidence of good cause or 
expressed a willingness to report for a VA examination.  
Thus, VA is under no obligation to provide the veteran with 
an examination in conjunction with his claims.

For the reasons stated above, the Board finds that the 
requirements of the VCAA have been met.

II.  Decision

Under VA regulations, it is incumbent upon the veteran to 
submit to a VA examination if he is applying for, or in 
receipt of, VA compensation or pension benefits.  See Dusek 
v. Derwinski, 2 Vet. App. 519 (1992).  Where entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or re-examination and a claimant, without good 
cause, fails to report for such examination, an original 
compensation claim shall be considered on the basis of the 
evidence of record.  38 C.F.R. § 3.655(b) (2002).  However, 
when an examination is scheduled in conjunction with any 
other original claim, a reopened claim for a benefit which 
was previously disallowed, or a claim for an increased 
rating, the claim shall be denied.  Id.

In this case, there are two, different types of claims before 
the Board.  The veteran's claim for an increased evaluation 
for the low back disorder stems from his "original 
compensation claim" for service connection.  See Fenderson 
v. West, 12 Vet. App. 119(1999).  Therefore, the Board has 
determined that this claim should be considered based upon 
the evidence of record.  See 38 C.F.R. §  3.655(b).  However, 
the veteran's claim for a total rating for compensation based 
upon individual unemployability does not stem from an 
"original compensation claim" and is a claim for an 
"increased rating."  See id.

In June 1997, the Board remanded the claims because it had 
determined that an examination was necessary to determine 
whether the service-connected disability warranted an initial 
evaluation in excess of 10 percent and whether a total rating 
for compensation based upon individual unemployability was 
warranted.  The Board stated that the veteran had been 
asserting that his service-connected low back disorder had 
increased in severity and included sciatic pain down to his 
lower extremities.  The Board noted that the veteran had 
complained that VA had not considered functional loss due to 
pain and that the veteran had not been examined since 1993.  

In July 1997, the RO told the veteran that if he was 
scheduled for an examination which had been "ordered by the 
Board of Veterans' Appeals, you must report on the day the 
exam is scheduled, and on time."  The RO noted that if the 
veteran was unable to report for a scheduled examination to 
please call VA at once so that the examination could be 
rescheduled.  The RO added that an examination would be 
rescheduled if there was a good reason why the veteran was 
unable to report.  

In November 1998, the RO informed the veteran that an 
examination had been scheduled for later that month.  In the 
notice, the RO stated that the veteran should report for the 
examination "as scheduled and on time."  The RO stated that 
if the veteran failed to report for the examination that VA 
would consider his claim without the benefit of the evidence 
from the examination "which might be material to the outcome 
of your claim."  That same month, the veteran sent a letter, 
stating that due to "pressing family matters" he would need 
to reschedule the appointment until after December 1998.

In January 1999, the veteran submitted a letter stating the 
following, in part:

[D]ue to circumstances that were not 
foreseen involving issues of undue 
hardship[,] the appellant is unable to 
keep and[/]or attend appointment(s) and 
or meeting[(s)] made by or for the dept. 
of Veterans Affairs. . . .  This notice 
does not constitute a waiver(s) of the 
appellant[']s rights under title 38 
and[/]or any other governing law(s) of 
the United States.

The record reflects that the veteran failed to report to a VA 
examination scheduled in February 1999 and June 1999.  In a 
September 1999 supplemental statement of the case, the RO 
informed the veteran of his failure to report for these 
examinations and noted that "evidence expected from this 
examination which might have been material to the outcome of 
this claim could not be considered."  The RO concluded that, 
"In the absence of a current VA orthopedic evaluation, it is 
not possible to determine whether or not the veteran's 
service[-]connected The RO, in attempting low back condition 
has worsened.  In the absence of objective evidence of a 
worsening of this low back condition, no increase in 
evaluation is warranted."

In April 2000, the Board remanded the claims again because 
the veteran had not been informed of the provisions of 
38 C.F.R. § 3.655(b) and the consequences of his failure to 
report for a VA examination.  The Board also wanted to 
provide the veteran with another opportunity to appear for a 
VA examination.  The Board informed the veteran that his 
failure to report for the scheduled examination "may have 
adverse consequences" to his claims, as "the information 
requested on this examination addresses questions of 
causation and symptomatology that are vital in these 
claims."  The Board further informed him that the claims 
would be denied if he failed to report for the examination.  

In July 2000, the veteran was informed that an examination 
had been scheduled for later that month.  The notice 
indicated that it was "very important that you report for 
the examination as scheduled on time" and that failure to 
report for the examination would cause VA to consider his 
claim "without the benefit of the evidence from the 
examination which might be material to the outcome of your 
claim."  The record reflects that the veteran did not appear 
for the examination.  In a September 2000 supplemental 
statement of the case, the RO informed the veteran that he 
had failed to appear for the July 2000 examination and 
provided him with the provisions of 38 C.F.R. § 3.655.  
Additionally, the RO indicated that it had attempted to call 
the veteran on August 17, 2000, and left a message on his 
answering machine regarding rescheduling the VA examination.  
The RO specifically stated that it had asked the veteran to 
return the phone call but that the veteran had not called.  
As to the claim for an increased evaluation for the veteran's 
low back disorder, the RO stated, "In the absence of new 
medical treatment reports and current VA examination of the 
veteran's low back disorder, the claim for an increase in 
evaluation remains denied."  As to the claim for individual 
unemployability, the RO stated, "In the absence of new 
medical treatment reports and VA examination of the veteran's 
low back disorder and right foot disability, the claim for 
individual unemployability remains denied."

In a December 2002 letter, the RO stated that it would be 
scheduling him for a VA examination.  The RO further stated 
the following:

You are advised that failure to report 
for[] the scheduled examination may have 
adverse consequences to your claim as the 
information requested on this examination 
addresses questions of causation and 
symptomatology that are vital in these 
claims.  Under the governing regulation, 
failure to appear without good cause for 
an examination in conjunction with a 
claim for an increased rating, an 
original claim other than an original 
compensation claim, or a reopened claim 
for a benefit which was previously 
disallowed, will result in the denial of 
the claim.

The RO provided the veteran with the provisions of 38 C.F.R. 
§ 3.655.  

In December 2002, the RO informed the veteran that an 
examination had been scheduled for him in January 2003.  The 
record reflects that the veteran failed to report for the 
examination.  

In a February 2003 supplemental statement of the case, the RO 
informed the veteran that he had failed to report for the 
January 2003 VA examination and denied his claims for an 
increased evaluation for the low back and individual 
unemployability.  The RO also provided the veteran with the 
provisions of 38 C.F.R. § 3.655.  On the cover letter of the 
supplemental statement of the case, the RO provided the 
veteran with a signature line, wherein the veteran could 
indicate that he had stated his case completely and wanted 
his case to be sent to the Board without waiting for the 60-
day period to expire.  In March 2003, the veteran submitted 
his signature indicating he had nothing further to submit.  

A.  Low back disorder

As stated above, because the Board finds that the claim for 
an increased evaluation for the low back disorder stems from 
the veteran's original compensation claim, the Board will 
base its determination on the evidence of record.  

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
assignment of an initial evaluation in excess of 10 percent 
for low back disorder with spondylolisthesis and 
spondylolysis.  Specifically, the Board has determined that 
the veteran has not cooperated in failing to appear for the 
numerous examinations that have been scheduled, and thus the 
Board has no basis to enter an informed decision as to the 
severity of the veteran's service-connected low back disorder 
with spondylolisthesis and spondylolysis.  The last 
examination provided to the veteran was in April 1993, which 
is more than 10 years ago.  While there are some VA treatment 
records, which post date April 1993 and show back pain 
complaints, the medical findings in those treatment records 
do not provide enough evidence to determine whether the 
service-connected back disorder is more than 10 percent 
disabling.

Here, the Board finds that there is not enough evidence in 
the record to make a meaningful determination as to whether 
or not an increased evaluation is warranted.  According to 
applicable United States Court of Appeals for Veterans Claims 
(Court) precedent, the duty to assist the veteran is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  For example, when an accurate and comprehensive VA 
examination is found to be necessary in order to fully 
evaluate a claim, the veteran is required to cooperate with 
that examination.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Hayes v. Brown, 5 Vet. App. 60 (1993); see also Wood, 
1 Vet. App. 190.  The veteran's failure to report for the 
numerous examinations that have been scheduled has not 
allowed a meaningful examination in order for the Board, or 
the RO at that, to make a determination as to the severity of 
the veteran's service-connected low back disorder with 
spondylolisthesis and spondylolysis.  

The veteran has asserted that his back disorder is far worse 
than the 10 percent evaluation contemplates; however, there 
is no competent evidence to substantiate the veteran's 
allegation.  Clearly, the lack of the veteran's cooperation 
in the efforts of VA to obtain a reliable and accurate 
picture of his current level of disability, has made it 
impossible for the Board to determine the extent of the 
veteran's disability.  The Board finds that there is no basis 
whatsoever to attempt to schedule the veteran for another 
examination.  He has been informed of the consequences of his 
failure to report and has continued to not report for the VA 
examination.  Further, he has not attempted to establish good 
cause for his failure to report for the examinations 
scheduled in June 1999, July 2000, and January 2003.  This 
further substantiates the Boards decision to deny the 
veteran's claim for an increased evaluation for low back 
disorder with spondylolisthesis and spondylolysis on the 
merits and not remand for another examination.

The Court has clearly established that the duty to assist is 
not a blind alley.  Olson v. Principi, 3 Vet. App. 480, 483 
(1992).  For the reasons stated above, an increased 
evaluation for low back disorder with spondylolisthesis and 
spondylolysis is denied because of the lack of competent 
evidence of the current level of the veteran's service-
connected disability.  There is no doubt to be resolved.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Individual unemployability

The Board has carefully reviewed the evidence of record and 
finds that it has no choice but to deny the veteran's claim 
for a total rating for compensation based upon individual 
unemployability.  See 38 C.F.R. § 3.655(b).  The veteran has 
been scheduled for numerous examinations, wherein he failed 
to appear for those examinations knowing the consequences of 
his failure to report.  In the April 2000 decision, the Board 
informed the veteran that if he did not report for the 
scheduled VA examination that his claim would be denied.  The 
RO has provided him with the provisions of 38 C.F.R. § 3.655 
on three occasions and thus he is fully aware that he could 
submit evidence of good cause for his failure to report (and 
he has submitted evidence in the past of good cause for his 
failure to report).  In a claim for an increased rating, the 
regulation does not provide VA with an option of adjudicating 
the claim on the merits-rather, it requires that the claim 
be denied.  See 38 C.F.R. § 3.655(b).  If the veteran chooses 
to not appear for an examination, while at the same time 
pursuing a claim for VA benefits, that is his choice, and he 
must bear any adverse consequences of such action.

The Board finds that VA has taken concerted efforts to assist 
the veteran in the development and adjudication of his claims 
for increased evaluations.  In fact, the Board commends the 
RO for its efforts to comply with the June 1997 and April 
2000 remands from the Board.  The RO did a thorough job in 
making sure that the veteran was provided with an opportunity 
to be examined, in informing the veteran of his 
responsibility to appear for the examination, and in 
informing him of the consequences of his failure to report.

Accordingly, as the veteran's claim for a total rating for 
compensation based upon individual unemployability is a claim 
for an "increased rating," and he has failed to establish 
"good cause" in his failure to report to the June 1999, 
July 2000, and January 2003 VA examinations, the claim is 
denied pursuant to 38 C.F.R. § 3.655(b).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for low back disorder with spondylolisthesis and 
spondylolysis is denied.

Entitlement to a total rating for compensation based upon 
individual unemployability is denied.



____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

